UNITED STATES COURT OF APPEALS
                                FOR THE THIRD CIRCUIT
                                     ___________

                                               No. 12-1227
                                               ___________

                                       RAMIRO ENRIQUE ROJAS,
                                                                             Petitioner
                                                       v.

                         ATTORNEY GENERAL OF THE UNITED STATES,

                                                                             Respondent

                                               __________

PRESENT: McKEE, Chief Judge, SLOVITER, SCIRICA, RENDELL, AMBRO,
         FUENTES, SMITH, FISHER, CHAGARES, JORDAN, HARDIMAN,
         GREENAWAY, JR., VANASKIE, and GREENBERG1, Circuit Judges

                                                  ORDER

       The Court, sua sponte, orders rehearing en banc in the above captioned case.

It is ordered that the Clerk of this Court list the case for rehearing en banc

at the convenience of the Court.

                                                                    By the Court,
                                                                    /s/ Theodore A. McKee
                                                                    Chief Circuit Judge

Date: January 23, 2013
Trg/cc:      Tracy M. Hubbard, Esq.
             Craig R. Shagin, Esq.
             Timothy Hayes, Esq.
             Andrew J. Oliveira, Esq.

       1
           Will participate as a member of the en banc court pursuant to 3d. Cir. I.O.P. 9.6.4.